DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to the amendment filed on 5/11/2022.
Claims 1-20 are pending for consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Huestis on 8/1/2022.

Claims 1, 7, 9, 14, 16 and 19 have been amended as follows: 
Claim 1:
 (Currently amended) A method of generating a key block for use in a broadcast encryption system, the method comprising:
		reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree, the plurality of subset items comprising covered nodes and blacklisted nodes;
		determining a blacklisted node covered by a first subset of the plurality of subset items included on the subset-difference coverage list, the first subset having an apex node;
		determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node;
		modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset;
		generating a key block corresponding to the subset-difference coverage tree; and
		
		providing the key block to a system configured to decrypt encrypted content, the encrypted content being decryptable with an authorized device key in combination with the key block.

Claim 7:
 (Currently Amended) The method of claim 1, comprising:
		encrypting content

Claim 9:
(Currently amended) A computer program product for generating a key block in a broadcast encryption system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
		reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree, the plurality of subset items comprising covered nodes and blacklisted nodes;
		determining a blacklisted node covered by a first subset of the plurality of subset items included on the subset-difference coverage list, the first subset having an apex node;
		determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node;
		modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset;
		generating a key block corresponding to the subset-difference coverage tree; and
		
		providing the key block to a system configured to decrypt encrypted content, the encrypted content being decryptable with an authorized device key in combination with the key block.  

Claim 14:
(Currently Amended) The computer program product of claim 9, the method comprising:
		encrypting content

Claim 16:
(Currently amended) A system comprising:
an encryption key block generator comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the encryption key block generator to cause the processor to perform a method comprising:
		reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree, the plurality of subset items comprising covered nodes and blacklisted nodes;
		determining a blacklisted node covered by a first subset of the plurality of subset items included on the subset-difference coverage list, the first subset having an apex node;
		determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node;
		a modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset;
		generating a key block corresponding to the subset-difference coverage tree; and 
	providing the key block to a system configured to decrypt encrypted content, the encrypted content being decryptable with an authorized device key in combination with the key block.

Claim 19:
(Currently Amended) The system of claim 16, the method comprising:
	encrypting content.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/9/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of amendment, the rejections under 35 U.S.C. §112(b) of claims 1-20, §101 of claims 1-20 and §103 of claims 1-20 have been withdrawn.
The terminal disclaimer has been accepted and approved.  Therefore, the double patent rejection of claims 1-15 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to subset-difference broadcast encryption with blacklisting, and more specifically, to an encryption scheme in which subset-difference lists are generated by blacklisting subsets corresponding to compromised devices and splitting subset difference lists corresponding to the blacklisted subsets into multiple subset difference lists (see paragraph 0002 of the Applicant’s specification).  
The closest prior art of record, JU (US 20090304185) teaches a method of tracing a device key in a user key management system using a hierarchical hash chain broadcast encryption scheme (HBES) algorithm, a user key management system for executing the method of tracing a device key, and a computer program for executing the method of tracing a device key. The method of tracing a device key of an illegal decoder in a user key management system for broadcast encryption includes: tracing a device key using a binary search; and revoking the traced device key. The technology according to the present invention can be applied to prevent exposure of the device keys to hacking. The present invention provides a method of tracing which can be applied to an HBES algorithm structure (see Abstract).  In addition, Nakano (US 20070067622) teaches a management apparatus reduces the number of pieces of unique information each not generated from another piece of unique information, among unique information being bases of keys assigned to managed apparatuses. The management apparatus calculates, for nodes in layers other than tree structure leaves, subsets of apparatus identifiers subordinate to the nodes, searches for a subset wholly containing another subset in the lowermost layer other than a leaf layer from an immediately-upper layer and mutually associates these subsets, searches for another subset wholly containing the containing subset from a same or an immediately-upper layer and mutually associates these subsets, controls this processing to repeat up to the uppermost layer, controls these processings to repeat on all subsets in the lowermost layer, makes unique information correspond to subsets in the lowermost layer, and makes information derivatively obtained from the unique information correspond to subsets connected due to the associating (see Abstract). 
However, the closest prior art of record fails to anticipate or render obvious the recited features of generating a key block for use in a broadcast encryption system, the method comprising:
	reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree, the plurality of subset items comprising covered nodes and blacklisted nodes;
	determining a blacklisted node covered by a first subset of the plurality of subset items included on the subset-difference coverage list, the first subset having an apex node;
	determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node;
	modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset;
	generating a key block corresponding to the subset-difference coverage tree; and
	providing the key block to a system configured to decrypt encrypted content, the encrypted content being decryptable with an authorized device key in combination with the key block, as in independent claims 1, 9 and 16.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-8, 10-15 and 17-20 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Jin US 20090214031 Unified Broadcast Encryption System
Chmora US 20070079118 Method of Managing A Key Of User For Broadcast Encryption.
Kim US 20060078110 Apparatus And Method For Generating A Key For Broadcast Encryption
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431